Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to the communication filed on 1/21/21.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  Claims 1-8 are pending.  
This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “wherein each of R1, R2, R3, R4, R5, R6, R7, R8, R9 and R10 is independently selected from the group consisting of –H, -F and –CF3”, which is indefinite.  For example, claim 1 requires at least one of R1 or R2 of Formula (B) is at least one of –F or a C1-C8 alkyl substituted by F” and, thus, each of R1 and R2 cannot be independently selected from the group consisting of –H, -F and –CF3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al., US 2009/0325065 A1.
	Fujii teaches a non-aqueous liquid electrolyte secondary battery using negative-electrode active material having Si, Sn and/or Pb, with high charge-capacity, superior characteristics including discharge-capacity retention rate over long is provided. Its non-aqueous liquid electrolyte contains carbonate having unsaturated bond and/or halogen and compounds like LiPF6 and/or LiBF4 (first lithium salt) and lithium salt different from said first one (abstract).  Table 7 teaches:

    PNG
    media_image1.png
    460
    641
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    408
    525
    media_image2.png
    Greyscale

	Thus the claims are anticipated.  Regarding claims 4 and 5, see [0655] and [0661-0662] of Fujii.  
**
Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al., US 2017/0214087 A1.
	Yoshida teaches a secondary battery comprising a positive electrode, a negative electrode, a separator and an electrolyte [0136]-[0141].  Silicon is preferably used as the negative electrode active material [0072]-[0076].  The electrolyte solution contains a halogenated acid anhydride.  Specific examples of the halogenated carboxylic acid anhydrides having a cyclic structure are listed at [0032] and include tetrafluorosuccinic anhydride.  See also Formula (1) at [0035]-[0036] and Table 1 at [0047]..  The electrolyte nonaqueous solvent comprises a compound of low viscosity in an amount of more than 50% by volume.  The compound is preferably an open chain (not cyclic) carbonate and proportion of the low viscosity solvent in the total solvent is generally 
	Thus the claims are anticipated.  Regarding claims 4 and 5, see [0072]-[0089] of Yoshida.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (CANADA) or 571-272-1000.
/TRACY M DOVE/           Primary Examiner, Art Unit 1727